                      1   Jeremy J. Taylor (SBN 249075)
                          jeremy.taylor@bakerbotts.com
                      2   BAKER BOTTS L.L.P.
                          101 California Street, Suite 3600
                      3   San Francisco, CA 94111
                          Tel: (415) 291-6200
                      4   Fax: (415) 291-6300
                      5   Bryant C. Boren, Jr. (SBN 260602)
                          bryant.c.boren@bakerbotts.com
                      6   Elizabeth K. Boggs (SBN 280555)
                          betsy.boggs@bakerbotts.com
                      7   John Frederick Gaustad (SBN 279893)
                          john.gaustad@bakerbotts.com
                      8   Keith M. Jurek (SBN 310856)
                          keith.jurek@bakerbotts.com
                      9   BAKER BOTTS L.L.P.
                          1001 Page Mill Road
                     10   Building One, Suite 200
                          Palo Alto, California 94304
                     11   Phone: (650) 739-7500
                          Fax: (650) 739-7699
                     12
                          Jennifer C. Tempesta (admitted pro hac vice)
                     13   BAKER BOTTS L.L.P.
                          30 Rockefeller Plaza
BAKER BOTTS L.L.P.




                     14   New York, NY 10112
                          Phone: (212) 408-2500
                     15   Fax: (212) 408-2501
                     16   Attorneys for Defendant LYFT, INC.
                     17

                     18                                UNITED STATES DISTRICT COURT
                                                     NORTHERN DISTRICT OF CALIFORNIA
                     19                                     OAKLAND DIVISION
                     20
                          RIDEAPP, INC.                                  Case No. 18-CV-07152-JST
                     21
                                             Plaintiff,                  DEFENDANT LYFT, INC.’S NOTICE OF
                     22          v.                                      OBJECTIONS TO PLAINTIFF RIDEAPP,
                                                                         INC.’S UNTIMELY ARGUMENTS AND
                     23                                                  EVIDENCE
                          LYFT, INC.
                     24                                                  Judge: Hon. Jon S. Tigar
                                             Defendant.                  Courtroom: 6 - 2nd Floor
                     25

                     26

                     27

                     28

                          DEFENDANT LYFT INC’S NOTICE OF OBJECTIONS                                 Case No. 18-CV-07152-JST
                      1   I.     Introduction
                      2          Defendant Lyft, Inc. (“Lyft”) submits this Notice of Objections pursuant to the Court’s
                      3   Scheduling Order. See Dkt. 74 at 2:5–7. Lyft respectfully requests that the Court exclude
                      4   arguments and evidence Plaintiff RideApp, Inc. (“RideApp”) submitted without disclosing under
                      5   Patent L.R. 4-2 and 4-3, including (1) the Declaration of David Yen (Dkt. 101-6), (2) RideApp’s
                      6   construction for “on-demand allocation” (Dkt. 101 at 8:10–17, Dkt. 107 at 4:12–18, 5:7–18, 7:1–
                      7   6), and (3) extrinsic evidence RideApp improperly submitted with its reply brief (Dkt. 107).
                      8   II.    Declaration of David Yen
                      9          RideApp submitted the declaration of David Yen in support of its Opening Claim
                     10   Construction Brief, despite failing to identify Mr. Yen and the substance of his testimony in
                     11   accordance with its obligations under Patent L.R. 4-2 and 4-3. On June 24, 2019, RideApp
                     12   submitted its Disclosure of Proposed Claim Constructions and Extrinsic Evidence under Patent
                     13   L.R. 4-2. See Dkt. 105-12. RideApp disclosed “Roger J.B. Jellicoe as an expert who may provide
BAKER BOTTS L.L.P.




                     14   opinions and/or testimony on relevant subject matters including the level of experience,
                     15   knowledge and skill of one of ordinary skill in the art and his understanding of certain terms and
                     16   the bounds of the claims. . . . Mr. Jellicoe is expected to testify regarding the constructions of the
                     17   terms below, the supporting evidence within the patent’s specification and file history, and the
                     18   state of the art at the time of the invention.” Id. at 2:7–17. RideApp’s disclosure did not identify
                     19   Mr. David Yen or any of his potential testimony. The only extrinsic evidence RideApp identified
                     20   for any claim term was Mr. Jellicoe’s declarations in support of RideApp’s preliminary responses
                     21   to two then-pending Petitions for Inter Partes Review regarding the ʼ730 Patent. Id. at 3–6.
                     22          In Lyft’s disclosure of Preliminary Proposed Constructions, it stated that it “intends to rely
                     23   on expert testimony from David H. Williams” and described the substance of his testimony with a
                     24   listing of opinions to be rendered in connection with claim construction. Dkt. 105-16 at 1:14–18.
                     25   Lyft identified the terms for which Mr. Williams would offer an opinion. Dkt. 105-17 at 5–9.
                     26          On July 9, 2019 the Court granted a stipulation of the Parties in which the Parties agreed
                     27   that, should they decide to rely on expert testimony for claim construction, they would exchange
                     28   full expert declarations in conjunction with their respective briefs. Dkt. 91 at 1:25–2:10. Nothing

                          DEFENDANT LYFT INC’S NOTICE OF OBJECTIONS                                   Case No. 18-CV-07152-JST
                                                                            1
 1   in the stipulation absolved any Party of its obligations to identify witnesses and describe the

 2   substance of their proposed testimony including a listing of opinions to be rendered.

 3          On July 19, 2019, the Parties submitted their Patent L.R. 4-3 Joint Claim Construction and

 4   Prehearing Statement (“JCCPS”). Dkt. 93. In the JCCPS, RideApp did not identify any particular

 5   expert witness on whose opinion it intended to rely. See id. at 2:19–28. As with its previous

 6   disclosure, the only extrinsic evidence for any term was Mr. Jellicoe’s aforementioned

 7   declarations. See id., App’x A. Lyft restated that it would be relying on expert testimony from

 8   Mr. Williams for the mean-plus-function claim terms. Id., App’x B at 1–5.

 9          On August 20, 2019, the day after the close of claim construction discovery, RideApp first

10   disclosed David Yen as an expert witness via an email disclosing Mr. Yen and Mr. Jellicoe as

11   experts under the Parties’ proposed protective order. Exhibit A. RideApp did not state that Mr.

12   Yen would testify regarding claim construction, did not describe the substance of his proposed

13   testimony, and did not provide a listing of his opinions. RideApp did not seek to update its

14   disclosure under Patent L.R. 4-2 or statement in the JCCPS. Lyft first learned that Mr. Yen—not

15   Mr. Jellicoe—would be providing a declaration on September 4, 2019 via another email. Exhibit

16   B. Lyft first learned of the substance of Mr. Yen’s testimony when RideApp submitted Mr. Yen’s

17   declaration with its Opening Claim Construction Brief on September 6, 2019—seventeen days

18   after the close of claim construction discovery and more than two months after RideApp was

19   obligated to provide its disclosure under Patent L.R. 4-2.

20          During Mr. Yen’s deposition on September 18, 2019, he stated that he had started working

21   on his declaration “at the end of July.” Dkt. 105-11 at 16:25–17:3. RideApp thus had ample

22   opportunity to notify Lyft and the Court of its intent to rely on Mr. Yen’s testimony and yet failed

23   to do so. On September 20, 2019, Lyft submitted its Responsive Claim Construction Brief (Dkt.

24   104) and asked that the Court “strike all of Mr. Yen’s opinions because RideApp did not identify

25   them as required in its Patent L.R. 4-2 or 4-3 disclosures,” noting that RideApp had identified only

26   Mr. Jellicoe as an expert for claim construction consistent with Patent L.R. 4-2 and 4-3. Id.

27   III.   RideApp’s New Proposed Construction for the Term “on-demand allocation”
28          In its Opening Claim Construction Brief, RideApp argued for the first time for a new

     DEFENDANT LYFT INC’S NOTICE OF OBJECTIONS                                  Case No. 18-CV-07152-JST
                                                      2
 1   construction of “on-demand allocation” that varies from a plain and ordinary meaning of the term.

 2   In its Patent L.R. 4-2 Disclosure, RideApp proposed a construction for “on-demand allocation”:

 3   “the processing, integration and transmission of data to assign a passenger to a specific vehicle and

 4   vice-versa based on current passenger transportation vehicle usage information (including

 5   passenger parameters) and current vehicle data.” Dkt. 105-12 at 3:16–18. The Parties later agreed

 6   not to separately construe “on-demand allocation,” as reflected in the JCCPS. And yet, in its

 7   Opening Claim Construction Brief, RideApp argued that “on-demand allocation” should be

 8   construed as “the process of communicating to vehicles/drivers the passengers, routes, and

 9   schedules.” Dkt. 101 at 8:10–11 (emphasis in original). This was the first time that RideApp

10   proposed that “allocation” encompasses only “communicating” information and not “assigning” or

11   “matching” as the plain and ordinary meaning of the term suggests. The only explanation offered

12   for RideApp’s shifting construction appeared in a footnote:

13          In response to Lyft’s Petition for Inter Partes Review, RideApp offered a
            preliminary construction of “allocation” that included “assignment.” PTAB found
14
            that Patent Owner sought to add aspects that appear in the embodiments in its
15          preliminary construction of “allocation.” (Ex. 1, at 6.) In light of PTAB’s
            Decision, Patent Owner proposes to limit “allocation” solely to its description in
16          the specification.
17   Id. at 8, n. 6. The PTAB’s first such finding occurred on July 17, 2019, giving RideApp time to

18   reconsider its proposed construction. 105-1 at 1, 6–7. RideApp failed, however, to promptly

19   notify Lyft and the Court of its change of position, choosing instead to surprise Lyft with this new

20   construction in its Opening Claim Construction Brief. This unfairly forced Lyft to deal with the

21   exact kind of eleventh-hour surprise that the procedures in the Patent Local Rules were meant to

22   avoid. RideApp maintained this new construction in its reply brief. Dkt. 107 at 4:12–18, 5:7–18,

23   7:1–6. RideApp’s new proposed construction for “on-demand allocation” should be excluded.

24   IV.    New Evidence Improperly Submitted with RideApp’s Reply Brief

25          With its reply brief (Dkt. 107) RideApp submitted several exhibits with never-before-

26   identified extrinsic evidence. The new evidence included portions of the transcript of a deposition

27   of Mr. Williams held March 21, 2019 in an unrelated case. Dkt. 107-2. RideApp also submitted a

28   purported copy of a webpage including dictionary definitions of “periodic” (Dkt. 107-3) and

     DEFENDANT LYFT INC’S NOTICE OF OBJECTIONS                                   Case No. 18-CV-07152-JST
                                                      3
 1   portions of the Declaration of Craig Rosenberg submitted with Lyft’s Petition for Inter Partes

 2   Review (Dkt. 107-4). RideApp’s reply brief was the first time that RideApp identified any of this

 3   extrinsic evidence, despite RideApp’s clear obligations under Patent Local Rules 4-2(b) and 4-3(b)

 4   and the fact that RideApp was notified by Lyft’s timely disclosures under Patent L.R. 4-2 and 4-3

 5   that Mr. Williams would be providing testimony as an expert witness (Dkt. 105-16 at 1:14–18,

 6   Dkt. 93, App’x B at 1–5) and that Lyft intended to rely on extrinsic evidence, including dictionary

 7   definitions of the word “periodic” (Dkt. 105-17 at 2–3, Dkt. 93, App’x B at 5–6). RideApp had

 8   opportunity to identify this evidence pursuant to the Patent Local Rules and elected not to do so,

 9   making these exhibits new evidence improperly submitted on reply, which should be excluded.

10   V.     Conclusion

11          Lyft objects to the declaration of David Yen as he was not timely disclosed under the

12   Patent Local Rules, and to the proposed construction of “on-demand allocation” and new evidence

13   as untimely disclosed.    Lyft respectfully requests the court to exclude said proposed claim

14   construction and evidence from consideration at the upcoming claim construction hearing.

15

16   Dated: October 7, 2019                      Respectfully submitted,

17
                                                    BAKER BOTTS L.L.P.
18
                                                    /s/ Keith M. Jurek        .




19
                                                    Bryant C. Boren, Jr. (SBN 260602)
20
                                                    bryant.c.boren@bakerbotts.com
21                                                  Elizabeth K. Boggs (SBN 280555)
                                                    betsy.boggs@bakerbotts.com
22                                                  John F. Gaustad (SBN 279893)
                                                    john.gaustad@bakerbotts.com
23                                                  Keith M. Jurek (SBN 310856)
                                                    keith.jurek@bakerbotts.com
24
                                                    BAKER BOTTS L.L.P.
25                                                  1001 Page Mill Road
                                                    Building One, Suite 200
26                                                  Palo Alto, California 94304
                                                    Phone: (650) 739-7500
27                                                  Fax: (650) 739-7699
28

     DEFENDANT LYFT INC’S NOTICE OF OBJECTIONS                                    Case No. 18-CV-07152-JST
                                                     4
 1                                               Jeremy J. Taylor (SBN 249075)
                                                 jeremy.taylor@bakerbotts.com
 2                                               BAKER BOTTS L.L.P.
 3                                               101 California Street, Suite 3600
                                                 San Francisco, CA 94111
 4                                               Tel: (415) 291-6200
                                                 Fax: (415) 291-6300
 5
                                                 Jennifer C. Tempesta (admitted pro hac vice)
 6                                               BAKER BOTTS L.L.P.
                                                 30 Rockefeller Plaza
 7
                                                 New York, NY 10112
 8                                               Phone: (212) 408-2500
                                                 Fax: (212) 408-2501
 9
                                                 Attorneys for Defendant LYFT, INC.
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     DEFENDANT LYFT INC’S NOTICE OF OBJECTIONS                             Case No. 18-CV-07152-JST
                                                  5
